IN THE UNITED STATES DISTRICT COURT

 

UNITED STATES OF AMERICA : L:18CR492-1
Vv.
TIMOTHY DONOVAN BURNS :; PLEA AGREEMENT

NOW COME the United States of America, by and through Matthew
G.T. Martin, United States Attorney for the Middle District of N. orth Carolina,
and the defendant, TIMOTHY DONOVAN BURNS, in his own person and
through his attorney, Dylan Greenwood, and state as follows:

1. The defendant, TIMOTHY DONOVAN BURNS, is presently under
Indictment in case number 1:18CR492-1, which in Count One charges him
with a violation of Title 18, United States Code, Section 2252A(a)(2)(A) and
(b)(1), receipt of child pornography; and which in Count Two charges him with
a violation of Title 18, United States Code, Section 2252A(av(5\B) and (b)(2),
possession of child pornography involving a minor under the age of 12.

2. The defendant, TIMOTHY DONOVAN BURNS, will enter a
voluntary plea of guilty te Count One of the Indictment herein. The nature of
this charge and the elements of this charge, which must be proved by the
United States beyond a reasonable doubt before the defendant can be found

guilty thereof, have been explained to him by his attorney.

Case 1:18-cr-00492-|CB Document 11 Filed 01/30/19 Pane 1 of 10
a. The defendant, TIMOTHY DONOVAN BURNS,
understands that as to Count One of the Indictment herein, he shall be
sentenced to a term of imprisonment of not less than five years nor more than
twenty years, and the maximum fine for Count One of the Indictment herein
is $250,000. If any — derived pecuniary gain from the offense, or if the
offense resulted in pecuniary loss to a person other than the defendant,
TIMOTHY DONOVAN BURNS, the defendant may, in the alternative, be
fined not _ than the greater of twice the gross gain or twice the gross loss
unless the Court determines that imposition of a fine in this manner would
unduly complicate or prolong the sentencing process. The fine provisions are
subject to the provisions of Title 18, United States Code, Section 3571, entitled
Sentanns of Fine,

b. The defendant, TIMOTHY DONOVAN BURNS, also
understands that the Court may include as a part of the sentence a
requirement that the defendant be placed on a term of supervised release of
any term of years not less than five, or life, after imprisonment, pursuant to
Title 18, United States Code, Section 3583(k).

e The defendant, TIMOTHY DONOVAN BURNS, also
understands that the Court shall order, in addition to any other criminal

penalty authorized by law, that the defendant make restitution, pursuant to

2

a

Case 1:18-cr-00492-|CB Document 11 Filed 01/30/19 Pane ? of 10
Title 18, United States Code, Section 2259, to any victim of the offenses _

charged in the Indictment herein.

d. The defendant, TIMOTHY DONOVAN BURNS, further
understands that the sentence to be imposed upon him is within the discretion
of the sentencing Court subject to the statutory maximum and mandatory
minimum penalties set forth above. The sentencing Court is not bound by the
sentencing range prescribed by the United States Sentencing Guidelines.
Nevertheless, the sentencing Court is required to consult the Guidelines and
take them into account when sentencing. In so doing, the sentencing Court
will first calculate, after making the appropriate findings of fact, the
sentencing range prescribed by the Guidelines, and then will consider that
range as well as other relevant factors set forth in the Guidelines and those
factors set forth in Title 18, United States Code, Section 3553(a) before
imposing the sentence.

e. The defendant, TIMOTHY DONOVAN BURNS, understands
that if he is not a citizen of the United States that entering a plea of guilty may
have adverse consequences with respect to his immigration status. The
defendant, TIMOTHY DONOVAN BURNS, nevertheless wishes to enter a
voluntary plea of guilty regardless of any immigration consequences his guilty

plea might entail, even if such consequence might include automatic removal

3

Case 1:18-cr-00492-|CB Document 11 Filed 01/30/19 Pane 3 of 10
and possibly permanent exclusion from the United States. The defendant,
TIMOTHY DONOVAN BURNS, further understands that in the event he is a
naturalized citizen, entering a plea of guilty may result in denaturalization
proceedings being instituted against him leading to his removal and possible
permanent exclusion from the United States.

- The defendant, TIMOTHY DONOVAN BURNS,
understands that, by entering a plea of guilty to Count One of the indichnentt
herein, he may be. required to register as a sex offender under the laws of the
United States and/or any state in which he resides, works, and or attends
school, and that it is the defendant’s responsibility to comply with any
applicable registration requirements. See 34 U.S.C. § 20901-20962 and
N.C.G.S. §§ 14-208.5 - 208.45.

3. By voluntarily pleading guilty to Count One of the Indictment
herein, the defendant, TIMOTHY DONOVAN BURNS, knowingly waives and
gives up his constitutional rights to plead not guilty, to compel the United
States to prove his guilt beyond a reasonable doubt, not to be compelled to
incriminate himself, to confront and cross-examine the witnesses against him,
to have a jury or judge determine his guilt on the evidence presented, and other

constitutional rights which attend a defendant on trial in a criminal case.

Case 1:18-cr-00492-|CB Document 11 Filed 01/30/19 Pane 4 of 10
4, The defendant, TIMOTHY DONOVAN BURNS, is going to plead
guilty to Count One of the Indictment herein because he is, in fact, guilty and
not because of any threats or promises.

5. The extent of the plea bargaining in this case is as follows:

a. Upon the acceptance by the Court of a guilty plea by the
defendant, TIMOTHY DONOVAN BURNS, to Count One of the Indictment
herein, and at the conclusion of the sentencing hearing thereon, the United
States of America will not oppose a motion to dismiss the remaining count of
the Indictment as to the defendant, TIMOTHY DONOVAN BURNS. This
portion of the Plea Agreement is made pursuant to Rule 11(c)(1)(A) of the
Federal Rules of Criminal Procedure.

b. It is understood that if the Court determines at the time of
sentencing that the defendant, TIMOTHY DONOVAN BURNS, qualifies for a
2-point decrease in the offense level under Section 3E1.1(a) of the Sentencing
Guidelines and that the offense level prior to the operation of Section 3E1.1(a)
is 16 or greater, then the United States will recommend a decrease in the
offense level by 1 additional level pursuant to Section 3E1.1(b) of the
Sentencing Guidelines. This portion of the Plea Agreement is made ssiteustt

to Rule 11(c)(1\(B) of the Federal Rules of Criminal Procedure.

Case 1:18-cr-00492-|CB Document 11 Filed 01/30/19 Pane 5 of 10
c. The defendant, TIMOTHY DONOVAN BURNS, agrees to
pay restitution to the extent allowed in Title 18, United States Code, Section
2259, as determined by the Court, to any victims harmed by defendant’s
“relevant conduct,” as defined by U.S.8.G. § 1B1.3. This portion of the Plea
Agreement is made pursuant to Title 18, United States Code, Section
8663A(a)(3).

6. With regard to forfeiture, the United States and the defendant,
TIMOTHY DONOVAN BURNS, agree as follows:

a. The defendant, TIMOTHY DONOVAN BURNS, knowingly
and voluntarily consents and agrees to forfeit to the United States all right,
title, and interest in and to any and all visual depictions described in Title 18,
United States Code, Section 2252A, and any and all property, real or personal,
used or intended to be used to commit or to promote the commission of the
offense to which he is pleading guilty. The property to be forfeited includes,
but is not limited to, the following:

1. One 250GB Crucial  solid-state-drive, identification
number 1530F00A1957; and
2. One 2TB Hitachi hard drive, identification number

YFGNBBTA.

Case 1:18-cr-00492-|CB Document 11 Filed 01/30/19 Pane 6 of 10
The defendant acknowledges that his interest in the foregoing property is
subject to forfeiture based on the offense to which he is pleading guilty.

b. The defendant further agrees to waive all interest in any
such asset in any administrative or judicial forfeiture proceeding, whether
criminal or civil, state or federal. The defendant agrees to consent to the entry
of orders of forfeiture for such property and waives the requirements of Federal
Rules of Criminal Procedure 32.2 and 48(a) regarding notice of the forfeiture
in the charging instrument, announcement of the forfeiture at sentencing, and
incorporation of the forfeiture in the judgment. Defendant acknowledges that
he understands that the forfeiture of assets is part of the sentence that may be
imposed in this case and waives any failure by the court to advise him of this,
pursuant to Rule 11(b)(1)(J), at the time his guilty plea is accepted.

é. The defendant knowingly and voluntarily waives his right to
a jury trial on the forfeiture of assets. The defendant further knowingly and
voluntarily waives all constitutional, legal and equitable claims, defenses and
challenges to the forfeiture of assets in any proceeding, administrative,
criminal or civil, any jeopardy defense or claim of double jeopardy, and any
claim or defense under the Eighth Amendment of the United States

Constitution.

Case 1:18-cr-00492-|CB Document 11 Filed 01/30/19 Pane 7 of 10
d. The defendant agrees that the forfeiture provisions of this
plea agreement are intended to, and will, survive him, notwithstanding the
abatement of any underlying criminal conviction after the execution of this
agreement. The forfeitability of any particular property pursuant to this
agreement shall be determined as if the defendant had survived, and that
determination shall be binding upon the defendant’s heirs, successors and
assigns until the agreed forfeiture, including any agreed money judgment
amount, is collected in full.

e, The defendant agrees and understands that the
abandonment, civil administrative forfeiture, civil judicial forfeiture, or
criminal forfeiture of any property shall not be treated as satisfaction of any
assessment, fine, restitution, cost of imprisonment, or any other penalty this
Court may impose upon the defendant in addition to the forfeiture.

7. The defendant, TIMOTHY DONOVAN BURNS, agrees that
pursuant to Title 18, United States Code, Section 3613, all monetary penalties,
including restitution imposed by the Court, shall be due immediately upon
judgment and subject to immediate enforcement by the United States. The
defendant agrees that if the Court imposes a schedule of payments, the
schedule of payments shall be merely a schedule of minimum payments and

shall not be a limitation on the methods available to the United States to
8

Case 1:18-cr-00492-|CB Document 11 Filed 01/30/19 Pane 8 of 10
enforce the judgment. The defendant further agrees that his debt resulting
from any criminal monetary penalties due under the criminal judgment will be
submitted to the Treasury Offset Program, even if defendant debtor is current
in his payments under any Court-imposed payment schedule.

8. It is further understood that the United States and the defendant,
TIMOTHY DONOVAN BURNS, reserve the right to bring to the Court's
attention any facts deemed relevant for purposes of sentencing.

9. The defendant, TIMOTHY DONOVAN BURNS, further
understands and agrees that pursuant to Title 18, United States Code, Section
3013, for any offense committed on or after October 11, 1996, the defendant
shall pay an assessment to the Court of $100 for each offense to which he is
pleading guilty. This payment shall be made at the time of sentencing by cash
or money order made payable to the Clerk of the United States District Court.
If the defendant is indigent and cannot make the special assessment payment
at the time of sentencing, then the defendant agrees to participate in the
Inmate Financial Responsibility Program for purposes of paying such special
assessment. Also, unless the Court finds the defendant to be indigent,
pursuant to Title 18, United States Code, Section 3014, the defendant,

TIMOTHY DONOVAN BURNS, further understands and agrees that the

Case 1:18-cr-00492-|CB Document 11 Filed 01/30/19 Pane 9 of 10
Court is required to impose an additional mandatory special assessment of

$5,000.

10. No agreements, representations, or understandings have been
made between the parties in this case other than those which are explicitly set
forth in this Plea Agreement, and none will be entered into unless executed in
writing and signed by all the parties.

This the Soh day of January, 2019.

 

 

 

MATTHEW G.T. MARTIN GREENWOOD
oe Ie pee a for Defendant

ERIC L. VERSON TIMOTHY DONOVAN BURNS

NCSB # 467038 Defendant

Assistant United States Attorney
101 S. Edgeworth St.,
4th Floor

Greensboro, NC 27402
336/333-5351

10

Case 1:18-cr-00492-|_CB Document 11 Filed 01/30/19 Page 10 of 10
